El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
El 23 de septiembre de 1922 Abraham Natal, un obrero que sufrió un accidente mientras trabajaba en Lares, ar-chivó una “demanda” en la Corte de Distrito de Arecibo contra la Comisión de Indemnizaciones a Obreros. La co-misión por medio del Fiscal General, exc'epcionó la demanda y la excepción fué declarada con lugar el 23 de diciembre de *481922. Enmendó sn demanda el demandante alegando, en síntesis, la forma en que ocurrió el accidente; haber quedado incapacitado de una manera parcial pero permanente para las labores que requieran el uso de la mano izquierda; que su caso fué reportado a la comisión y resuelto por su Presi-dente como uno de incapacidad transitoria, habiendo la co-misión declarado sin lugar la moción de reconsideración pre-sentada por el .demandante, en virtud de lo cual acudía a la corte de distrito pidiendo a ésta que dictara finalmente una sentencia ordenando a la comisión que le pagara una indem-nización que no excediera de dos mil dólares. En enero 8, 1923, la demandada alegó por escrito, por vía de excepción previa, la falta de jurisdicción de la corte y contestó además la demanda.
Señalado el Io. de marzo último para el juicio, antes de entrar en él la demandada insistió en la falta de jurisdic-ción de la corte por haber ocurrido el accidente fuera de su territorio, y la corte resolvió de conformidad desestimando la demanda. El demandante entonces se dirigió a la Corte Suprema por medio de este procedimiento de certiorari en el cual se reclamaron los autos originales, que están ante nosotros, y fueron oídas las partes interesadas.
Dice el artículo 9 de la ley. sobre indemnizaciones por accidentes del trabajo, tal como quedó enmendado por la Ley núm. 61 de 1921, así:
“Se concederá al obrero recurso de apelación contra la decisión de la Comisión de Indemnizaciones a Obreros para ante la corte de distrito en dónde ocurrió el accidente al reclamante, en todos los casos en que se considere perjudicado por el acuerdo de la comi-sión.”
Si se trata de una verdadera apelación, debe anularse el auto de certiorari expedido. ■ La jurisprudencia es clara en el sentido de que el mero consentimiento de las partes na puede conferir jurisdicción a una corte de apelación.
*49“Como los tribunales de apelación derivan de la ley su juris-dicción sobre cualquier causa, un mero consentimiento, convenio, o estipulación de las partes, o renuncia de objeción, no puede con-ferir jurisdicción a una corte de apelación cuando no tiene nin-guna por la ley sobre el asunto de la causa o apelación; y esta regla se aplica cuando el caso se origina fuera de la jurisdicción territorial de la corte, * !f * ” 3 C. J. 369, sec. 125.
“La jurisdicción de una corte de apelación limitada por la ley a apelaciones que se originan dentro de determinados límites territoriales no puede ser extendida por el consentimiento de las partes, para así traer dentro de la misma un caso que surge fuera de dichos límites, aun cuando dentro de tales límites la corte tenga jurisdicción do apelaciones envolviendo el asunto objeto de ape-lación.” State v. Nixon, 232 Mo. 496, 134 SW 538; 133 SW 340.
Pero, ¿se trata aquí de una verdadera apelación? A nuestro juicio si prescindiendo de las palabras se penetra en la realidad de las cosas, se encontrará que lo que se ha he-cho aquí es entablar una demanda acudiendo por vez prí-pera ante una corte de justicia contra un organismo de la administración que figura como demandado y como tal com-parece y se defiende en el pleito. El propio artículo 9 de la ley que concede el derecho a apelar, dice en su párrafo ter-cero :
“Dichas apelaciones se formalizarán presentando al Secretario de la corte de distrito del distrito en que ocurrió el accidente, * * * una exposición por escrito en la cual se expresen los hechos del accidente que motivó la reclamación ante la comisión, y, además, una relación de los hechos en que se funda la apelación. Dicho escrito se hará en igual forma que una demanda corriente, de acuerdo con las disposiciones del Código de Enjuiciamiento Civil de Puerto Rico. La comisión deberá ser emplazada con copia de dicha demanda, * *
La ley confiere igual jurisdicción a todas las cortes de distrito estableciendo como norma que se radique la “ape-lación” en la del distrito en que ocurriere el accidente. De igual modo la ley dispone, por ejemplo, que los pleitos para *50recobrar bienes raíces se substancien en el distrito en que radique el objeto del litigio. Y si es claro, eso no obstante, que en este ultimo caso si se entabla la demanda en otro distrito y comparece el demandado y excepciona o contesta sin pedir el traslado del pleito, se entiende que ambas par-tes quedan sometidas y que la corte actúa con jurisdicción, no vemos por qué no deba aplicarse igual regla en el primer caso, o sea, en el de las apelaciones, de becbo verdaderas ac-ciones, que se entablan en los casos de accidentes sufridos por obreros.
La orden de la corte de Io. de marzo, 1923, desestimando la apelación, debe, en tal virtud, revocarse y el caso devol-verse a la misma para que siga tramitándolo de acuerdo con la ley.

Revocada la orden de margo 1, 1923 de la corte inferior desestimando la. apelación, y ordenada la devolución del caso.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutcbison y Franco Soto.